Case: 14-1073    Document: 19    Page: 1   Filed: 03/27/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           IN RE JOHN NICHOLAS GROSS

                  ______________________

                        2014-1073
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 10/770,937.
                   ______________________

                      ON MOTION
                  ______________________

  Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
                        ORDER
     The parties jointly move to remand this appeal for
 further proceedings before the Patent Trial and Appeal
 Board.
     A Board decision sustained the examiner’s rejection of
 various claims of John N. Gross’s patent application as
 obvious over a combination of prior art references. After
 the Board’s decision, Gross requested a rehearing arguing
 that the Board’s decision constituted a new ground of
 rejection. The Board disagreed and denied the rehearing.
 Gross timely appealed to this court.
Case: 14-1073         Document: 19   Page: 2      Filed: 03/27/2014



 2                                               IN RE JOHN GROSS




     The parties state that Gross now intends to raise the
 new ground of rejection issue on appeal. Because this
 court agrees with the parties that it would be best for all
 involved to remand this case to the Board for reconsidera-
 tion of Gross’s new ground of rejection argument in light
 of Rambus Inc. v. Rea, 731 F.3d 1248 (Fed. Cir. 2013), the
 parties’ joint motion to remand the case for additional
 proceedings is granted.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The Board’s decision is
 vacated and the case is remanded for additional proceed-
 ings consistent with this order.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26
 ISSUED AS A MANDATE: March 27, 2014